                                CIVIL CASE MANAGEMENT PLAN

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NE\il YORK

MICHAEL DAVIS,

                                      Plaintiff,
       -against-                                                           Civil   Case   No.: l:17-cv-01290
                                                                           (FJS/DJS)

CITY OF TROY, RONALD FOUNTAIN,
DANIELLE COONRADT, CHARLES
McDONALD, RENSSELAER COUNTY,
and MICHAEL SIKIRICA,

                                      Defendants.


IT IS HEREBY ORDERED that, pursuant to Rule 16(b), Federal Rules of Civil Procedure, a
status and scheduling conference will be held in this case before the Honorable Magistrate Daniel
                                                                                                J. Stewart,
United States Magistrate Judge on the 20th day of May, 2019 at 10:00 a.m. at the United States Courthouse,
Room No: 409, in Albany, New York.

Counsel for all parties or individuals appearing pro se in the above-captioned action are directed to confer in
accordance with Fed. R. Civ. P . 26(Ð with respect to all of the agenda items listed below, no later than twenfy-
one (21) days before the scheduled Rule 16 Conference. Following that Rule 26(f) meeting, a report of the
results of the conference, in the format set forth below, must be filed with the clerk no later than seven (7) days
prior to the scheduled Rule 16 conference with the Court. Matters which the Court will discuss at the status
conference will include the following: (insert a separate subparagraph as necessary if parties disagree):

1) JOINDER OF PARTIES: Any application             to   join any person   as a party to this action shall be made on   or
before the 9th day of July , 2019.

2) AMENDMENT OF PLEADINGS: Any application to amend the pleadings to this action shall be made on
or before the 9th day of July , 2019.

3) DISCOVERY:      All discovery in this action shall be completed        on or before the 28th day   of
February,2020.

4) MOTIONS:     All motions, including discovery motions, shall       be made on or before      the 1Oth day of Mav,
2020. (Non-Dispositive motions including discovery motions may only be brought after the parties have
complied with Section IX of General Order #25)

5) PROPOSED DATE FOR THE COMMENCEMENT OF TRIAL: The action will be ready to proceed to
trial 90 days following the deadline for filing of dispositive motions. It is anticipated that the trial will take




                                                           Page   I
approximately 5 to 10 days to complete. The parties request that the trial be held in:\lbany, N.Y. (The
proposed date for the commencement of trial must be within 18 months of the filing date).

6) HAVE THE PARTIES FILED A JURY               DEMAND:                      /
                                                                 -X-(YES)
                                                     ARE THE PARTIES SUBJECT
7) DOES THE COURT HAVE SUBJECT MATTER JURISDICTION?-G\rO)
TO THE COURT'S JURISDICTION? HAVE ALL PARTIES BEEN SERVED?

The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. $ 1331. All parties are subject
to the Court's jurisdiction. All parties have been served.

8) WHAT ARE THE FACTUAL AND LEGAL BASES FOR PLAINTIFF'S CLAIMS AND
DEFENDANT'S DEFENSES (INCLUDE COUNTERCLAIMS & CROSSCLAIMS, IF APPLICABLEX

Plaintiff   has brought claims against  all Defendants for false arrest, malicious prosecution, fabrication of
evidence, and failure to intervene. Following a Motion to Dismiss filed by Defendants Rensselaer County and
Dr. Sikirica, Plaintiff s failure to intervene claim was dismissed as against the Rensselaer County Defendants.

The factual basis for Plaintiff s claims are as follows

On October 2,2015, Plaintiff Michael Davis was arrested for the murder of his girlfriend's 2 year and seven
month old daughter V.D.. On February 26,2015, Plaintiff found V.D. unresponsive in her bed. Plaintiff alleges
that he immediately tried to administer C.P.R. and called 91 1. Upon arrival, emergency personnel also
administered C.P.R. V.D. remained unresponsive and was brought to St. Mary's Hospital where she was
pronounced dead. Plaintiff was interrogated by the Defendant Troy Police Offrcers on February 26,2015. On
February 27,2015, Defendant Dr. Sikirica performed an autopsy of V.D. in the presence of Troy Police Officers
Ronald Fountain, Charles McDonald, and Danielle Coonradt. Thereafter, Plaintiff was against questioned by
the City of Troy Police Officers. On August 15,2015, Dr. Sikirica issued an autopsy report determining the
cause of death to be hypovelmic shock due to large hemoperitoneum due to multiple lacerations of the liver
with right rib fractures due to blunt force trauma and the manner of death to be homicide. The determination
was based on a finding that V.D. had fractures of her 9th and 1Oth ribs resulting in lacerations to V.D.'s liver.

Plaintiff alleges that the conclusions in Dr. Sikirica's report were deliberately skewed based on discussions with
the Defendant City of Troy Police Officers who had participated in the interrogation of Plaintiff and that
Defendant Sikirica intentionally omitted from his report that emergency personnel, in addition to Plaintiff,
administered C.P.R.

Plaintiff was prosecuted on manslaughter and acquitted of all charges on August25,2016.

Plaintiff has brought Monell claims against the City of Troy and Rensselaer County. Plaintiff s alleges that the
City of Tory has a de facto policy of engaging in unlawful collusion with the Rensselaer County Medical
Examiner to create and/or manufacture false medical evidence. Plaintiff further alleges that both municipalities
are liable for their inadequate screening, hiring, retaining, training, and supervising of its employees.

Defendants have each raised defenses of immunity and that there was probable cause for PlaintifPs anest and
criminal prosecution.




                                                          Paçe. ).
           8.WHAT ARE THE FACTUAL AND LEGAL BASES FOR PLAINTIFF'S
    CLAIMS AND DEFENDANT'S DEFENSES (INCLUDE COUNTERCLAIMS AND
                    CROSS CLAIMS, IF APPLICABLE)

                    to the Defendan        Ronald Fountain and Charles

         Both said Defendants will contend that the Plaintiff was indicted by a Grand Jury sitting

in Rensselaer County which created a presumption that there was probable           cause   for the arrest

and prosecution of the   Plaintiff. Plaintiff will   have the burden of overcoming this presumption.

         Both said Defendants      will   contend that following said indictment the Plaintiff was

arrested pursuant   to a warrant of arrest valid on its face issued by a Court of             competent

jurisdiction and the arrest was thereby privileged.

         Both said Defendants will contend that there was probable cause to arrest and prosecute

the Plaintiff.

         Both said Defendants will assert the affirmative defense that probable cause existed for

the arrest and prosecution of the Plaintiff.

         Both Defendants will contend that they are entitled to absolute immunity for any and all

testimony they gave before the Grand Jury which indicted the Plaintiff and/or during the trial of

the Plaintiff in the Rensselaer County Court.

         Both Defendants    will   seek compensatory damages on their counterclaims against the

Plaintiff based upon their contention that there is no basis in law or in fact for the claims made

against them.

         Factually, the Defendant, Charles McDonald did not testify before the Grand Jury which

indicted the Plaintiff and did not testify at the trial of the Plaintiff in the Rensselaer County

Court.
                                  As to the Defendant" Danielle Coonradt

        The Defendant, Danielle Coonradt was on the date of the death of the infant child, VD a

patrolman employed by the Troy Police Department. She was called to the premises where the

deceased child resided. Upon her arrival the child was unresponsive as was reported to this

Defendant. While this Defendant was at the apartment, she had a brief conversation with the

Plaintiff. He stated (orally) to Defendant: "I told her to go back to bed because it was too early.

I went to get her up at 11:00 and    she   wouldn't wake up". Defendant replied: "Ok, but it's 1:30

rìow". Plaintiff then said: "Time must     be   flying then".

        Defendant, Coonradt stayed at the apartment             all afternoon to make sure it was   and

remained secured. She had nothing further to do with the police investigation except to look

around the apartment and take note of a container containing pills which to her knowledge was

irrelevant to the investigation. Defendant had no interaction with Dr. Michael Sikirica at all and

was not present during the autopsy of the          child. She did not initiate the prosecution of the
Plaintiff or did she participate in his anest. She did testify at trial concerning the above-

referenced conversation with the Plaintiff.

        This Defendant will contend as a defense that the Plaintiff was arrested pursuant to an

arrest warrant valid on its face issued by the Rensselaer County Court.

        This Defendant will contend as a defense that the Plaintiff was indicted by a Rensselaer

County Grand Jury which created a presumption of probable cause and the burden of proof is on

the Plaintiff to rebut this presumption.

        This Defendant   will   contend that probable cause existed for the arrest and prosecution   of

the Plaintiff.

        This Defendant   will   contend that she is entitled to absolute immunity for all testimony
which she gave at the trial of the Plaintiff in the Rensselaer County Court.

         This Defendant    will   contend that she is entitled to qualified immunity as to all claims

made against her.

         This Defendant will seek compensatory damages on her counterclaim based upon her

contention that there was no basis in law or in fact for the claims made against her.

         9. \ryHAT FACTUAL AND LEGAL ISSUES ARE GENUINELY IN DISPUTE?

         a.      Whether the Defendant, Ronald Fountain is entitled to absolute immunity for his

testimony before the Grand Jury and at the trial of the Plaintiff in the Rensselaer County Court.

        b.       Whether the Defendant, Danielle Coonradt is entitled to absolute immunity for

her testimony at the trial of the Plaintiff in the Rensselaer County Court.

        c.       Whether the Defendants, Fountain, McDonald and Coonradt are entitled to

qualified immunity.

        d.       Whether the Defendant, McDonald indicated or continued the prosecution of the

Plaintiff.

        e.       V/hether the Defendant, Coonradt initiated or continued the prosecution of the

Plaintiff.

        f.       Whether the Defendants, Fountain, McDonald, and Coonradt conspired with the

Defendant, Michael Sikirica to violate Plaintiff s rights.

        g.      Whether the Defendants, County           of   Rensselaer   and City of Troy     have

unconstitutional policies and practices which resulted in the Plaintiffls arrest and prosecution and

denied to Plaintiff of his right to a fair trial.
      10. CAN THE ISSUES IN LITIGATION BE NARROWED BY AGREEMENT
    OR BY MOTIONS? ARE THRE DISPOSITIVE OR PARTIALLY DISPOSITIVE
             ISSUES APPROPRIATE FOR DECISION ON MOTION

       It is expected that Summary Judgment Motions will be filed at the conclusion of

discovery.

        11.    WHAT SPECIFIC RELIEF DO THE PARTIES SEEK? \ilHAT ARE THE
                             DAMAGES SOUGHT?

       The Defendants, City of Troy, Ronald Fountain, Charles McDonald, and Danielle

Coonradt seek an undisclosed amount        of   compensatory relief, along   with attorneys'   fees,

disbursements and costs on their counterclaims.

       12.    DISCOVERY PLAN:

              (A)     Mandatory Disclosures

       The parties will exchange the mandator disclosures required under Rule 26(a)(1) at lease
seven (7) days prior to the date o the Rule 16 conference, unless they have obtained prior
approval from the assigned Magistrate Judge to extend that deadline.

              (B) Subjects of Disclosure
       The parties jointly agree that discovery will be needed to address the following subjects:
              (i) The circumstances surrounding the arrest and prosecution of Michael
                       Davis.
              (iÐ The polices and practices of the City of Troy Police Department in hiring,
                       training, and supervising its officers who are responsible for investigating
                       homicides.
              (iii) The policies and practices of the County of Rensselaer in hiring, training
                       and supervising the Rensselaer County Medical Examiner.

              (C)      Discovery Sequence
      Describe the partieso understanding regarding the timing of the discovery, and state
whether it is anticipated that discovery will be phased to address different issues in stages.

       It is not anticipated that discover will need to be phased.

              (D)    Written Discovery
        Describe the written discovery demands which the parties contemplate serving
under Rules 33, 34 and 36, including when they will be promulgatedo the areas to be
covered, and whether there is any need for any party to exceed the number of
interrogatories permitted under Rule 33.
        The demands        will   encompass the areas raised   in subsection   B. It is not anticipated that
the parties   will   need to exceed the number of interrogatories permitted under Rule 33.

                     (E)
                       Depositions
        Set forth the parties' expectations regarding depositions, including the approximate
number to be takeno their locationo a general description of the deponentso and an
indication of whether any non-party fact depositions are anticipated.

        Presently, it is expected that depositions of all parties will be required

               F) Experts
        Set forth the parties' expectations regarding the retention of expertso and identify
any particular issues to be addressed by the Court concerning the retention and exchange
of the information regarding expertso including whether the parties seek a variance from
the expert disclosure requirements of the form uniform pretrial scheduling order typically
issued by the Court (i.e., initial expert disclosure at least ninety (90) days, responsive expert
disclosures at least forty-five (45) days, and rebuttal reports due at least thirty (30) days,
before the close of discovery).

        The parties are assessing the need for experts in this matter and                will   make expert

disclosures in accordance with the Federal Rules and the Court's Orders in this matter.

                     (G)   Electronic Discovery
        Set forth the parties' understanding and expectations regarding discovery of
electronically stored information. This description should include any agreements reached
with respect to the retention of electronically stored information and the manner in which
it will be produced, if requested. The parties should also identify any agreements
regarding the manner in which electronically stored information subject to claims of
privilege or work product protection will be handled, and whether a Court Order will be
requestedo either in stipulation or otherwise, to address this issue. If an agreement has
been reached on the entry of such an Order, provide a brief description of the provisions
which will be included in a proposed order.

        At this point, electronic discovery is not anticipated.

                     (H)   Protective Orders
        If the parties anticipate requesting a protective order from the Court pursuant to
Rule 26(c), describe the basis for the request and nature of the proposed protective order.

        The parties do not anticipate that a protective order      will   be required.
                  (I)   Anticipated Issues Requiring Court Intervention
       Provide     a brief description of any discovery related issues which the                          parties
 reasonably anticipate may require Court intervention.

        Plaintiff s criminal file is currently sealed and will require an avthorization and/or motion
 for the release of Plaintifls criminal file.

        Pursuant to County Law Section 677 the Rensselaer County Medical Examiner's file can
 only be released to the District Attorney, spouse or next of kin of the decedent. The statute calls
 for a Court Order to allow for the release of an autopsy report and associated records to any
 other person. As such, it is expected that a judicial subpoena will be required to allow for the
 release of the Rensselaer County Medical Examiner's file.

        13.IS IT POSSIBLE TO REDUCE THE LENGTH OF TRIAL BY
STIPULATIONSO USE OF'SUMMARIES OR STATEMENTS, OR OTHER EXPEDITED
MEANS OF PRESENTING EVIDENCE? IS IT FEASIBLE AND DESIRABLE TO
BIFURCATE ISSUES FOR TRIAL?

       Unknown at this time. The parties will work to streamline issues for the Court where
possible.

            14.    ARE THERE RELATED CASES PENDING BEFORE THE JUDGES OF
                                  THIS COURT?

       No.

       15.        IN CLASS ACTIONSO WHEN AND HOW WILL THE CLASS BE
                                  CERTIFIED?

       N/A

        16.       WHAT ARE THE PROSPECTS FOR SETTLEMENT? Please circle below

the prospect for settlement:

                               |   ----2- ---3 -- -4---5 ---6---7----8----9---                    1   0

                                   (Very Unlikely)    *   d<   *   {<   *'k'k *   :r"k   ***   (Likely)

       Cannot be evaluated prior to discovery.

       HOW CAN SETTLEMENT EFFORTS BE ASSISTED?

       It is unknown at this time, but the parties will revisit following discovery.
      17.     IF YOUR CASE WAS SELECTED AS A QUALIFYING MANDATORY
                   MEDIATION CASEO CONFIRM THAT YOU HAVE:

                 A.   Reviewed General Order #47? Yes

                 B.   Reviewed the List of Court Approved Mediators available on the NDNY
                      website? Yes

                 C.   Prepared to discuss with the Court, at the conference, whether your case
                      should be opted out of the program? Yes

                 D.   Discussed the time frame needed to complete Mandatory Mediation? Yes

       ***************{<***r*rß'k****,¡*********'1.*{<***<*¡ß***rk*rk{(*{<**,l<*******rß*****
Pursuant to Fed. R. Civ. P.26(Ð a meeting was held electronically on                   and was
attended by Brett Klein, Esq., Attorney for Plaintiff, Donald J. Shanley, Esq., Attorney for City
of Troy Defendants and Crystal R. Peck, Attorney for Rensselaer County Defendants.

At the Rule 16(b) conference, the Court will issue an Order directing the future proceedings in
this action. The parties are advised that failure to comply with this Order may result in the
imposition of sanctions pursuant to Federal Rules of Civil Procedure 16(Ð.


Please detach this Case management Plan Form and fïle electronically with the Clerk no
later than seven (7) days in advance ofthe conference date.
